Tui-t-NEY J.,
delivered the opinion of the Court.
The judgment of the Circuit Court is reversed, and the motion to allow the set off discharged.
The statute of this State and the general rule that judgments of the same court may be set off against each other, are applicable only to such judgments as are founded upon matters ex contractu; elá& a party by his tortious act, and with a purpose to defeat the exemption laws, might possess himself of his debtor’s property, be sued therefor, allow judgment to go against him for damages for the value and detention of the property, and then upon motion satisfy such judgment by having it credited upon the judgment in his favor against the party whose property he had converted; and thus defeat the policy of the law exempting, for the benefit of families, property from execution.